Title: From James Mease to Louisa Catherine Johnson Adams, 14 February 1825
From: Mease, James
To: Adams, Louisa Catherine Johnson


				
					
					Philadelphia 14th. Febry 1825
				
				I cannot help it! I can no longer resist the pleasure of expressing to my dear Mrs Adams my joy on the success of the election & my heart-felt congratulations on the signal triumph your husband has obtained over such plotting & treachery & malice & falshood! None of your friends have been more deeply interested than I—& not one more sincerely rejoices at this just & upright termination of our anxieties. I sympathise with you also my dear Mrs Adams in the high gratification this happy event has given to the venerable father of our President elect; what a soothe for his recent persecution! what a balm for his infirmities! what a reward for all his sufferings! how smoothly now will he descend to the grave, having lived to see the glory of his son & the brightened prospects of his beloved country. I need not mention to you the joy of our friends the Hopkinsons, you know us all so well, you can imagine the shaking of hands & interchange of visits that has been carried on since 11 O clock last friday! even Elizabeth who is so entirely absorbed by her affliction, on this occasion appeared to forget herself & participated in our exultations and her little mother was entirely cured of a sick head ache by the delightful news. There is nothing more now wanting to complete our happiness but to learn that you my dear Mrs Adams are restored to health, surely you are no longer called upon to exhaust your strength by visiting all the world, nor to be perpetually in company, your predecessor has in these respects set you a laudable example & I do hope you will not think yourself obliged to adopt a more fatiguing system. Every one who comes from Washington tells me your house is by far the most agreeable there, but they add “Mrs Adams is not able to endure such fatigue.” I trust the necessity for this is at an end & that hereafter you will think more of yourself & less of others.All this family, parents & children beg to be presented to you with their most smiling faces, John particularly who has won gloves & hats & Coats enough to last him until the next election 4 years hence. Mrs Mease is down stairs again after a confinement of 3 months to her chamber, she is still a great invalid but we hope her health will not deprive us of the pleasure of celebrating friday the 4th. of march next at No 192 Chesnut Street. My love to your niece; I will no longer encroach on your time for no doubt you are overwhelmed with letters of this kind—but I make no apology for mine, feeling an assurance that you believe me to be your sincere friend
				
					J Mease
				
				
			